Case 2:20-cv-17785-KM-ESK Document 16 Filed 02/09/21 Page 1 of 2 PageID: 134

                                                                       Jackson Lewis P.C.
                                                                       200 Connell Drive, Suite 2000
                                                                       Berkeley Heights NJ 07922
                                                                       (908) 795-5200 Direct
                                                                       (908) 464-2614 Fax
                                                                       jacksonlewis.com
                                                                       Richard J. Cino – Managing Principal




NOEL P. TRIPP
Email Address: Noel.Tripp@jacksonlewis.com

JOSHUA D. ALLEN
Email Address: Joshua.Allen@jacksonlewis.com




                                                      February 9, 2021


VIA ECF
Hon. Edward S. Kiel, U.S.M.J.
U.S. District Court, District of New Jersey
U.S. Post Office & Courthouse Bldg.
2 Federal Square, Courtroom 8
Newark, New Jersey 07102

                                               Re:    Eugene Scalia v. Ernie’s Auto Detailing, Inc. et al.
                                                      Civil Action No: 2:20-cv-17785-KM-ESK

Dear Judge Kiel:

        As you are aware, this firm represents Defendants Ernie’s Auto Detailing, Inc., and Ernesto
Decena (“Defendants”), in this matter. We write to respectfully request a brief adjournment and
rescheduling of the Initial Scheduling Conference with the Court, scheduled for Thursday,
February 11, 2021, at 11:00 A.M. (See D.E. No. 9). Undersigned counsel Mr. Tripp is scheduled
to give a legal presentation at that time.1 Plaintiff consents to this request.

        In terms of availability, we have conferred with counsel for the Plaintiff Secretary of Labor,
and counsel for the parties could participate in the Initial Scheduling Conference on Thursday
between 12:30 P.M. and 2 P.M., or on Friday, February 12, 2021, between 10:30 A.M. and
1:30 P.M. If Your Honor is unavailable at these times, we respectfully request that the Court
schedule the Initial Scheduling Conference on or after Monday, February 22, 2021, as counsel for
Plaintiff is out of the office next week.




1
  Counsel apologizes for not identifying and communicating this issue sooner – the association in question rescheduled
the presentation from its original date and time to February 11.
Case 2:20-cv-17785-KM-ESK Document 16 Filed 02/09/21 Page 2 of 2 PageID: 135



                                                                   Hon. Edward S. Kiel, U.S.M.J.
                                                                             U.S. District Court
                                                                               February 9, 2021
                                                                                          Page 2


         We thank Your Honor for the Court’s attention to and consideration of this matter.

                                              Respectfully submitted,

                                              JACKSON LEWIS P.C.

                                              /s/ Joshua D. Allen
                                              Joshua D. Allen, Esq.
                                              Noel P. Tripp, Esq. (pro hac vice pending)


JDA/NPT:jg
cc:  Amy Tai, Esq. (via ECF)
     Jaime Sanchez, Esq. (via email)


4851-7394-5563, v. 1
